Case 9:21-cv-80319-AMC Document 32 Entered on FLSD Docket 03/05/2021 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

  GOSSAMER WING, LLC, as Trustee,

         Plaintiff,
                                                                       Case No. 9:21-cv-80319
  v.

  THE BANK OF NEW YORK MELLON fka
  THE BANK OF NEW YORK, as Trustee for
  the Certificateholders of CWABS, Inc.,
  Asset-Backed Certificates, Series 2007-2,

        Defendant.
  _____________________________________________/

                            REQUEST FOR JUDICIAL NOTICE
                      OF SANTUCCI AFFIDAVIT ADMITTING MERGER

         Plaintiff, GOSSAMER WING, LLC, as Trustee, by and through its undersigned counsel,

  hereby asks that this Court take judicial notice of the filing of the attached Affidavit of Cheryl

  Santucci, filed on March 3, 2021 in Wilson v. The Bank of New York, Middle District of Florida

  Case No. 3-21-cv-00145-MMH-MCR. 1

         Plaintiff submits this request for two reasons:

         (1)     In paragraph 12 of the Affidavit, Santucci admits “BONYM is the successor-in-

  interest of The Bank of New York (“BONY”) after a series of mergers which took effect on July

  1, 2008”

         (2)     Despite filing an affidavit addressing the service issues, Santucci does not deny that

  CT is the Registered Agent for BONYM or that BONY and BONYM are the same entity.




  1
           This affidavit was not filed in this action sooner because, as the date reflects, BONYM did
  not file it until March 3, 2021.
Case 9:21-cv-80319-AMC Document 32 Entered on FLSD Docket 03/05/2021 Page 2 of 2




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished
  via CM-ECF to Joseph Kohn, Esquire on this 5th day of March, 2021.


                                    /s/ Lee Segal, Esquire
                                    Lee Segal, Esquire (FBN 37837)
                                    Segal & Schuh Law Group, P.L.
                                    18167 U.S. Highway 19 North, Suite 100
                                    Clearwater, Florida 33764
                                    Tel: (727) 824-5775 Fax: (877) 636-7408
                                    lee@Segalschuh.com (Attorney)
                                    marie@segalschuh.com (Florida Registered Paralegal)
